Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-18-2006

In Re: Mintze
Precedential or Non-Precedential: Precedential

Docket No. 03-4745




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"In Re: Mintze " (2006). 2006 Decisions. Paper 1673.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1673


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                              PRECEDENTIAL
      UNITED STATES COURT OF APPEALS
           FOR THE THIRD CIRCUIT


                    No. 03-4745


          IN RE: ETHEL MARIE MINTZE,

                            Debtor

             ETHEL MARIE MINTZE
                      v.

AMERICAN GENERAL FINANCIAL SERVICES, INC.,
   f/k/a AMERICAN GENERAL FINANCE, INC.;
AMERICAN GENERAL CONSUMER DISCOUNT CO.,
          collectively, "American General",

                             Appellants

           EDWARD SPARKMAN, ESQ.;
            FREDERIC J. BAKER, ESQ.,
                         Trustees


     Appeal from the United States District Court
        for the Eastern District of Pennsylvania
                (D.C. No. 03-cv-02113 )
    District Judge: Honorable Mary A. McLaughlin

              Argued January 10, 2005
  BEFORE: ROTH and CHERTOFF*, Circuit Judges, and
            RESTANI**, Chief Judge

               ORDER AMENDING OPINION

ROTH, Circuit Judge

             IT IS ORDERED that the published Opinion in
the above case filed January 10, 2006, be amended as follows:

               On page 5, line 11, "principle" should be
"principal";

             On page 11, line 15, “See Hays & Co. v. Merrill
Lynch Pierce, Fenner & Smith, Inc., 885 F.2d 1149, 1156
(1989)" should be “See Hays & Co. v. Merrill Lynch Pierce,
Fenner & Smith, Inc., 885 F.2d 1149, 1156 (3d. Cir. 1989)"



                                     By the Court,

                                     /s/ Jane R. Roth
                                     Circuit Judge
Dated:    January 18, 2006

        *This case was submitted to the panel of Judges Roth,
Chertoff and Restani. Judge Chertoff resigned after submission,
but before the filing of the opinion. The decision is filed by a
quorum of the panel. 28 U.S.C. § 46(d).

      **Honorable Jane A. Restani, Chief Judge, United States
Court of International Trade, sitting by designation.